Memorandum by the Court. Appeal from an order of the Court of Claims which dismissed a claim for lack of jurisdiction and from the judgment entered thereon. The claim arises out of personal *622injuries sustained .on May 5, 1957 through the alleged negligence of members of the State militia in the installation of .a rope barrier over which claimant fell while attending an “ open, house ” training session of a unit of the New York State Air Nátional Guard. In dismissing the claim, the Court of Claims correctly held that at that time the State’s waiver of immunity with respect to tortious acts of members and employees of the State militia (Court of Claims Act, § 8-a; [since amd.]) applied only to acts in the operation, maintenance and control of vehicles. (See Newiadony v. State of New York, 276 App. Div. 59.) Order and judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Brink, JJ., concur.